 NIAGARA UNIVERSITY313Niagara University,Employer-Petitioner and NiagaraUniversity Lay Teachers Association.Case 3-UC-104December16, 1976DECISIONAND CLARIFICATION OFUNITBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOOn December 17, 1975, pursuant to the RegionalDirector's Decision and Direction of Election in Case3-RC-6410 an election was held in a unit of all full-time lay faculty excluding among others the religiousfaculty employed by the Employer at Niagara Uni-versity.However, as provided by the RegionalDirector in his Decision, as subsequently modified bythe Board pursuant to the Employer's request forreview, four members of religious orders other thanthe Eastern Province of the Congregation of theMission (Vincentian), which operates Niagara Uni-versity, were permitted to cast challenged ballots. TheUnion won the election by a vote of 81 to 46.Consequently, the four challenged ballots of thereligious faculty here in question had no effect on theresults of the election and thus their unit placementwas not resolved in that proceeding. The Union was,in due course, certified. On February 10, 1976, theEmployer duly filed under Section 9(c) of theNationalLabor Relations Act, as amended, itspetition in the present proceeding seeking a resolu-tion of the unit placement of these challenged voters.Thereafter a hearing was held before Hearing OfficerJohn J. Matchulat of the National Labor RelationsBoard.Following the close of the hearing, theRegional Director for Region 3 transferred this caseto the Board for decision. Thereafter, both partiesfiled briefs.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.In dispute is the unit placement of Father JosephM. Lachowski, Sister John Francis Gilman, SisterMary Balthasar, and Sister Mary J. Minella, whomthe Employer would include in the certified unit andtheUnion would exclude. All are regular full-timeprofessors who sign regular employment contractsand have the same working conditions as lay facultyexpressly included in the unit, but all are alsomembers of religious orders and thus would seem tocome within the religious faculty exclusion of the unitdescription.Nevertheless, as indicated above, theRegional Director in his Decision and the Board onthe Employer's request for review held that the abovefour be permitted tocastchallenged ballots, a resultnecessarily raising a question concerning their unitplacement despite the exclusionary language of theunit description.The Union, in urging the exclusion of the priest andthree nuns, relies primarily on the Board's decision inSeton Hill College.2There the Board excluded from afaculty unit nuns who were members of the order thatowned and operated the college. It predicated itsresult primarily on two grounds: First, it concludedthat as the nuns were members of the order operatingthe college they were "in a sense a part of theemployer" which, especially in light of their vow ofobedience,would place them as members of thebargaining unit in a position of conflicting loyaltiesand thus precluded their inclusion. Second, it heldthat their vow of poverty resulted in a divergence ofeconomic interests between the lay faculty andthemselves and thus the two groups had "differentinterests." In the present case the first is raised onlywith respect to Father Lachowski and Sister Gilman,and the second, with regard to all four religious inquestion.As stated above, Niagara University is operated bytheVincentian Fathers, Eastern Province. FatherLachowski is a Vincentian of the New EnglandProvince and thus is under a Superior of thatprovince at all times. Nevertheless, while he is livingatNiagara University, a Vincentian of the EasternProvince is his acting Superior. But even at suchtimes, the succeeding higher levels of authority overhim are those of his New England Province and notthose of the Eastern Province, as would be the casewere he a member of the latter province. In any event,there is no evidence that Father Lachowski is amember of the province of Vincentian Fathers whichis responsible for the Employers' operations.SisterGilman is a member of the Daughters ofCharity Religious Order. Her immediate Superior isat Buffalo, New York, with the next higher Superior,an International Superior at Albany, who shares herauthoritywith another International Superior, apriest, appointed by Rome to assure compliance ofthe order with canon law. That priest is also anInternational Superior of the Vincentians. However,this tie of the Daughters of Charity to the Vincentiansistoo remote to support a conclusion that SisterGilman is subject to the authority of the Employer.Thus, from the foregoing we find that neither FatherIThe Employer's request for oral argument is hereby denied as the2201 NLRB 1026(1973).record,including the parties' briefs, adequately presents the issues and theparties' positions227 NLRB No. 33 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDLachowski nor Sister Gilman is precluded from beingincluded in the unit because "part of the employer"or because of necessarily divided loyalties withrespect to the Union and collective bargaining.As indicated inSeton Hill,the Board considered thevow of obedience of the clerical professors withrespect to the order that owned and operated thecollege. Here we have found that the vows of FatherLachowski and Sister Gilman are in a sense tooremote to the Vincentians, Eastern Province, to comewithin that category. As for Sister Balthasar andSisterMinella, they are members of orders3 unrelatedto the Vincentians.Despite the lack of relationship to the order owningand operating the college, the Union seems to takethe position that the vow of obedience disqualifies allthese members of the religious faculty from inclusionin the unit. In support of this position, it points totestimony which it claims shows that Superior in eachorder-the case of Sister Minella excepted-mustapprove employment at Niagara and must be con-sultedwith respect to contract renewals and "canresign religious faculty members." The evidence isless than clear concerning the degree of control theSuperiors have over the members of their orders. Inany event, we deem such matters irrelevant here, forwe fail to see why an individual's reasons foraccepting, renewing, or resigning employment is apertinent consideration with respect to their unitplacement while employed. Also, we believe it is ofsome consequence to note that the testimony in thisrecord is consistent to the effect that the obligationsunder the vow of obedience are concerned withmatters of religion and not with the individual'sprofessional conduct as a professor, or with theiractivitieswith respect to labor or other professionalorganizations.There is no contrary evidence. Inshort,we can perceive no basis for concluding thatthe religious vow of obedience,ipso facto,as the3 Sisters of Saint Francis,Third OrderRegular, and Our Lady of Victory,MissionarySisters, respectivelyIn supportof its positionto exclude all religiousfaculty, the Unionpoints to certain testimony to theeffect thatthe president of Niagara, amemberof theVincentian Order, used his personal influence in securingSisterGilman's employment at the University when apparentlyno positionwas open Assuming the events transpired as the testimony indicates, we failto see their relevance, for there is nobasis foralso assuming that thepresident's concern for Sister Gilman was basedon the factthat both weremembers ofreligious orders-and we doubt,evenif that wereso, it wouldreallymatter.Moreover,itappears the presidentknew of Sister Gilmanthrough her activities in the field of teaching and throughajobinterview inwhich helearned that she needed employment,as the college where shetaught was closing down In these circumstances,the alleged favoritism onbehalfof SisterGilman hardlywould seem to be something concerningreligious connections.Certainly, the Union wouldnot seriouslyarguethat nolay professorever received preferential employment consideration becausehe knew a college president and that, ifhe did, he shouldbe excluded from abargainingunit of lay professors.Union seems to argue, requires exclusion of thereligious faculty in the issue from the Unit .4As noted previously, the second basis for excludingthe religious faculty inSeton Hill Collegewas relatedto the vow of poverty taken by them. Here, FatherLachowski and the three sisters involved have alsotaken that vow. However, in this case, unlike inSetonHill,we find that this vow does not establish aseparate community of interest between the lay andreligious faculty. In theSetonHillcase, the nuns'salary was paid directly to their order. In turn, theorder paid most of it over to the college, which theorder also owned and operated. The sisters them-selves received only a living allowance. As a result ofthisarrangement, the sisters could have no realinterest in the size of their salaries, for ultimatelythose salaries amounted to little more than account-ing transactions on the college's books. However,Father Lachowski and the sisters here concernedeach receive the paychecks from the University andall but Sister Minella send them to their superiors andreceive in turn a living allowance.5 But the size oftheir paychecks is a matter of objective consequenceto them, for the excess over their expenses goes tosupport the various activities of their own orderswhich include care for sick and retired members, and,in the case of Father Lachowski, maintenance of apreparatory school for indigent boys.In these circumstances we fail to see any significantdifference-at least with respect to unit placement-between Sister Minella and an unmarried lay profes-sor who may choose to lead an austere life in materialterms and to contribute much of his earnings to, forexample, charity or scientific research. Certainly, noserious contention would be entertained that such aprofessor could not properly belong in a lay facultyunit. In short, we do not believe that the way a personchooses to spend his or her money6 is a relevantconsiderationwith respect to questions of unitplacement.?5 Sister Minella puts hers in a checking account inher order's name buton whichshe can writechecks.She uses what she requires and ultimatelysends the remainder to her order's headquarters.6Thealleged pertinenceof questions on how moneyis spent seems in partto reston an unstatedand unproven assumption that a desire for income issomehow related to the particular manner inwhichit is spent,i e , on howmuch it is needed The whole concept here is at best a morasswith which thisBoard has no special expertise to deal Furthermore, it is besidethe point Totake anexample,an independently wealthy lay professor would not beexcluded froma unitsimplybecause he or she did not "need"the income orhad nointerest in apay raise.IIn viewof this conclusion, we findthat the HearingOfficererred inoverrulingthe objectionsto his ownquestions concerningwhatthe religiousfaculty here involveddid with theirsalary checks,except to the extent suchquestioningwas limited to whethertheyreturned allor part of their salary tothe Employer.However,in the circumstances, the error was, as we have heldabove,nonprejudicial.We alsowish to note herethatquestions concerninghow the fathersand sisters arrange forthe purchase of theirhabits, shoes, NIAGARA UNIVERSITY315Finally, in support of the claim that a markeddifference in community of interest separates the layfaculty and the four religious faculty members hereinvolved, attention is directed by the Union to thefacts that this -religious faculty is not tenured and doesnot participate as does all the lay faculty in theEmployer's retirement plan, and that two of them arenot covered by the-health plan covering the layfaculty. These differences do appear to be related tothe religious faculty being members, of orders. Thus, itappears the orders provide security and care inretirement and thus make other retirement arrange-ments for their members unnecessary. However, asimportant as these matters may be, they are hardlythe whole or even an overwhelmingly large part of theemployment situation, and they indicated little morethan a diversity of immediate interests that would befound in any unit, such as one combining young andold employees. Certainly, alone they are insufficientto support a conclusion that the religious facultycannot properly be included in the same unit with thelay faculty.However, the problem before us is not to beresolved by considering the various items raisedherein but rather by considering the situation as awhole.As so viewed, we are faced-by way ofsummary-with the following: First, Father Lachow-ski and Sisters Gilman, Balthasar, and Minella arenot members of the order (or province of the order)that owns and operates the Employer. Therefore, theyare not disqualified from inclusion in the unit on theground they are a part of the Employer withnecessarily conflicting loyalties. Second, they receivetheir paychecks-and presumably are.paid the sameand any or all other personal items are irrelevant and involve personalmatters of no proper concern of this Board.as lay faculty-which are for the most part paid overto their own orders for purposes they deem desirable.Clearly thereis nobasis for holding that a pay raise orcut would be a matter of indifference to them. Third,except for retirement, tenure, and to some extenthealth insurance, their terms and , conditions ofemployment are, insofar as the record indicates,identical to those of the lay faculty. In view of theseconsiderations, we believe the situation here before usismarkedly different from that considered by theBoard inSeton Hill College,and thus we find not onlythat the four can properly be placed in the lay facultybut that they share a substantial professional and jobcommunity interest with the -lay faculty requiringtheir inclusion,8 at least absent a stipulation to thecontrary.Accordingly,we shall amend the unitdescription in Case 3-RC-6410 to provide for theirinclusion.ORDERIt is hereby ordered that the unit set forth in theCertification of Representation issued on December29, 1975, in Case 3-RC--6410 is hereby amended toprovide as follows:,All full-time teaching faculty including depart-ment chairmen employed by the Employer at itsNiagara University, New York, location, exclud-ing office clerical employees, religious faculty whoare members of the Congregation of the Mission,'Eastern Province, part-time faculty, ROTC facul-ty, administrators, all other professional employ-ees, guards and supervisors as defined in-the Act.8Cf.,Saint Anthony Center,220 NLRB 1009 (1975);D'Youville College,225 NLRB 792 (1976)